Cook, J.,
delivered the opinion of the court.
Appellant petitioned the board of supervisors of Wilkinson county to view and grant him a private right of way over the lands of appellee. The prayer was granted, and damages were, fixed by the board of supervisors at nine hundred and fifty dollars. From this finding of damages the petitioner, appellant here, prayed an appeal to the circuit court; this was allowed, and the appeal bond fixed at two hundred dollars. This was at the October term of the board .of supervisors. No appeal bond was filed or executed, but at the October term, Mrs. Mary Johnson, the appellee, filed a motion in the circuit court setting up these facts, and, without notice of this motion being in any way served on the petitioner, the appellant hiere moved that the case be docketed and dismissed, and that judgment be entered in the circuit court against the petitioner, appellant here,' for the sum of nine hundred and fifty dollars and all costs. This was sustained. Execution was issued on this alleged judgment, when appellant filed his supersedeas bond, and the case is now before this court.
*471It affirmatively appears that no appeal bond was filed by either of the parties, and this was jurisdictional. The judgment was therefore a nullity. Code 1906, sections 4411, 4405.

Reversed and dismissed.